Exhibit 10.3

 

THIS INSTRUMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933
ACT) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES TO WHICH THIS INSTRUMENT
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR
INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

 

USD $ 12, 000,000.00

October 1, 2009

 

ARKANOVA ACQUISITION CORPORATION

 

SECURED PROMISSORY NOTE

 

A.            FOR VALUE RECEIVED, Arkanova Acquisition Corporation, a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), promises to pay to Aton Select Funds Limited, the registered holder
hereof (the “Holder”), the principal sum of Twelve Million and No/100 United
States Dollars (US $12,000,000.00) on the Maturity Date (as defined below) and
to pay interest on the principal sum outstanding from time to time in arrears at
the rate of six percent (6.0 %) per annum (computed on the basis of the actual
number of days elapsed and a year of 365 days), accruing from the date of
initial issuance of this Note, until payment in full of the principal sum has
been made or duly provided for (whether before or after the Maturity Date). 
This Note is being issued by the Company in exchange for the loan by the Holder
to the Company of an additional One Million One Hundred Sixty-Eight Thousand
Seven Hundred Twenty-Nine and 17/100 United States Dollars (US $1,668,729.17)
plus the cancellation of the following Promissory Notes:

 

(i)            Promissory Note from the Company to Aton Select Fund Limited
dated September 3, 2008, in the original principal amount of Nine Million and
No/100 United States Dollars (US $9,000,000.00) (the “$9 Million Note”);

 

(ii)           Promissory Note from the Company to Aton Select Fund Limited
dated April 29, 2009, in the original principal amount of Six Hundred Thousand
and No/100 United States Dollars (US $600,000); and

 

(iii)          Promissory Note from the Company to Aton Select Fund Limited
dated April 14, 2009, in the original principal amount of Four Hundred Twelve
Thousand Five Hundred and No/100 United States Dollars (US $412,500).

 

This Note is also being issued pursuant to the terms of a Note Purchase
Agreement of even date herewith (the “NPA”), to which the Company and the Holder
(or the Holder’s predecessor in interest) are parties.  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the NPA.

 

--------------------------------------------------------------------------------


 

This Note is subject to the following additional provisions:

 

1.             Maturity Date.  The term “Maturity Date” means September 30,
2011.

 

2.             Security.  The payment when due of this Note is secured by a
pledge of all of the membership interests in the Company’s wholly owned
subsidiary, Provident Energy Associates of Montana, LLC, a Montana limited
liability company, in accordance with the terms and conditions of a Pledge
Agreement of even date herewith.

 

3.             Alternative Interest Payment Option.  Interest on this Note shall
be paid within ten (10) Business Days following the Maturity Date in shares of
common stock of Arkanova Energy Corporation, the publicly traded parent
corporation of the Company (“AEC”).  The number of shares of common stock of AEC
payable as interest on the Note shall be determined by dividing Seven Hundred
Twenty Thousand and No/100 United States Dollars (US $720,000.00) by the average
stock price for AEC’s common stock over the fifteen (15) Business Day period
immediately preceding the Maturity Date.

 

4.             Prepayment Provisions.  This Note may be prepaid in whole or in
part at any time prior to the Maturity Date, without penalty, so long as all
accrued interest is paid in shares of common stock AEC as determined in Section
3 above with the date of payment (as such term is defined in Section 7 hereof)
being substituted for the Maturity Date in making the calculation of the number
of shares to be delivered to the Holder by the Company.

 

5.             Default.  The Company shall be in default hereunder if payment is
not made by the end of the Holder’s close of business on the tenth (10th)
Business Day following the Maturity Date.

 

6.             Manner of Payments.  Except as provided in Section 3 hereof, all
payments contemplated hereby to be made “in cash” shall be made in immediately
available good funds of United States of America currency by wire transfer to an
account designated in writing by the Holder to the Company (which account may be
changed by notice similarly given).  For purposes of this Note, the phrase “date
of payment” means the date good funds are received in the account designated by
the notice which is then currently effective.

 

7.             No Impairment; Direct Obligation.  Subject to the terms of the
NPA, no provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the coin or
currency, as herein prescribed. This Note is a direct obligation of the Company.

 

8.             Limited Recourse.  No recourse shall be had for the payment of
the principal of, or the interest on, this Note, or for any claim based hereon,
or otherwise in respect hereof, against any incorporator, shareholder, officer
or director, as such, past, present or future, of the Company or any successor
corporation, whether by virtue of any constitution, statute or rule of law, or
by the enforcement of any assessment or penalty or otherwise, all such liability
being, by the acceptance hereof and as part of the consideration for the issue
hereof, expressly waived and released.

 

9.             Restrictions on Resale.  The Holder of the Note, by acceptance
hereof, agrees that this Note is being acquired for investment and that such
Holder will not offer, sell or otherwise dispose of this Note except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended, or any applicable state blue sky or foreign laws or similar
laws relating to the sale of securities.

 

2

--------------------------------------------------------------------------------


 

10.           Notices.  Any notice given by any party to the other with respect
to this Note shall be given in the manner contemplated by the NPA in the Section
entitled “Notices.”

 

11.           Applicable Laws.  This Note shall be governed by and construed in
accordance with the laws of the State of Texas.  Each of the parties consents to
the exclusive jurisdiction of the Courts of the State of Texas in connection
with any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non coveniens, to the bringing of any such proceeding in such jurisdictions.  To
the extent determined by such court, the Company shall reimburse the Holder for
any reasonable legal fees and disbursements incurred by the Holder in
enforcement of or protection of any of its rights under any of this Note.

 

12.           Jury Trial Waiver. The Company and the Holder hereby waive a trial
by jury in any action, proceeding or counterclaim brought by either of the
Parties hereto against the other in respect of any matter arising out of or in
connection with this Note.

 

13.           Events of Default.  Each of he following shall constitute an
“Event of Default”:

 

(a)           Default in Payment.  The Company shall default in the payment of
principal or interest on this Note or any other amount due; or

 

(b)           Breach of Representation or Warranty.  Any of the representations
or warranties made by the Company herein, in the NPA or any of the other
Transaction Agreements shall be false or misleading in any material respect at
the time made; or

 

(c)           Change of Management.  The occurrence of any event which results
in the current executive officers of the Company no longer serving in their
respective current capacities with the Company; or

 

(d)           Assignment for Creditors.  The Company shall (i) make an
assignment for the benefit of creditors or commence proceedings for its
dissolution; or (ii) apply for or consent to the appointment of a trustee,
liquidator or receiver for its or for a substantial part of its property or
business; or

 

(e)           Appointment of Trustee.  A trustee, liquidator or receiver shall
be appointed for the Company or for a substantial part of its property or
business without its consent; or

 

(f)            Court Control.  Any governmental agency or any court of competent
jurisdiction at the instance of any governmental agency shall assume custody or
control of the whole or any substantial portion of the properties or assets of
the Company; or

 

(g)           Bankruptcy Proceedings. Bankruptcy, reorganization, insolvency or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the
Company.

 

If an Event of Default shall have occurred, then, or at any time thereafter, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder’s sole
discretion, the Holder may consider this Note immediately due and payable (and
the Maturity Date shall be accelerated accordingly), without presentment,
demand, protest or notice of any kinds, all of which are hereby expressly
waived, anything herein or in any note or other instruments contained to the
contrary notwithstanding, and interest shall accrue on the total amount due (the
“Default

 

3

--------------------------------------------------------------------------------


 

Amount”) on the date of the Event of Default (the “Default Date”) at the rate of
12% per annum or the maximum rate allowed by law, whichever is lower, from the
Default Date until the date payment is made, and the Holder may immediately
enforce any and all of the Holder’s rights and remedies provided herein or any
other rights or remedies afforded by law.

 

14.           Covenants of the Company.  The Company covenants and agrees that,
so long as any principal of, or interest on, this Note shall remain unpaid,
unless the Holder shall otherwise consent in writing, it will comply with the
following terms:

 

(a)           Reporting Requirements. The Company will furnish to the Holder or
make publicly available:

 

(i)            as soon as possible, and in any event within ten (10) days after
obtaining knowledge of the occurrence of (A) an Event of Default, (B) an event
which, with the giving of notice or the lapse of time or both, would constitute
an Event of Default, or (C) a material adverse change in the condition or
operations, financial or otherwise, of the Company, taken as whole, the written
statement of the Chief Executive Officer or the Chief Financial Officer of the
Company, setting forth the details of such Event of Default, event or material
adverse change; and

 

(ii)           promptly after the commencement thereof, notice of each action,
suit or proceeding before any court or other governmental authority or other
regulatory body or any arbitrator as to which there is a reasonable possibility
of a determination that would (A) materially impact the ability of the Company
to conduct its business, (B) materially and adversely affect the business,
operations or financial condition of the Company, or (C) impair the validity or
enforceability of the Note or the ability of the Company to perform their
obligations under the Note.

 

(b)           Compliance with Laws. The Company will comply, in all material
respects with all applicable laws, rules, regulations and orders, except to the
extent that noncompliance would not have a Material Adverse Effect upon the
business, operations or financial condition of the Company taken as a whole.

 

(c)           Preservation of Existence. The Company will maintain and preserve
its existence.

 

(d)           Maintenance of Properties. The Company will maintain and preserve
all of its material properties which are necessary in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, at all times with the provisions of all material leases (including
oil and gas leases) to which it is a party as lessee or under which it occupies
property, so as to prevent any material forfeiture or material loss thereof
thereunder.

 

(e)           Maintenance of Insurance. The Company will maintain, with
responsible and reputable insurers, insurance with respect to its properties and
business, in such amounts and covering such risks, as is carried generally in
accordance with sound business practice by companies in similar businesses in
the same localities in which the Company is situated.

 

(f)            Keeping of Records and Books of Account. The Company will keep
adequate records and books of account, with complete entries made in accordance
with generally accepted accounting principles, reflecting all of its financial
and other business transactions.

 

4

--------------------------------------------------------------------------------


 

15.           Qualification.  In the event for any reason, any payment by or act
of the Company or the Holder shall result in payment of interest which would
exceed the limit authorized by or be in violation of the law of the jurisdiction
applicable to this Note, then ipso facto the obligation of the Company to pay
interest or perform such act or requirement shall be reduced to the limit
authorized under such law, so that in no event shall the Company be obligated to
pay any such interest, perform any such act or be bound by any requirement which
would result in the payment of interest in excess of the limit so authorized. In
the event any payment by or act of the Company shall result in the extraction of
a rate of interest in excess of a sum which is lawfully collectible as interest,
then such amount (to the extent of such excess not returned to the Company)
shall, without further agreement or notice between or by the Company or the
Holder, be deemed applied to the payment of principal, if any, hereunder
immediately upon receipt of such excess funds by the Holder, with the same force
and effect as though the Company had specifically designated such sums to be so
applied to principal and the Holder had agreed to accept such sums as an
interest-free prepayment of this Note. If any part of such excess remains after
the principal has been paid in full, whether by the provisions of the preceding
sentences of this Section or otherwise, such excess shall be deemed to be an
interest-free loan from the Company to the Holder, which loan shall be payable
immediately upon demand by the Company. The provisions of this Section shall
control every other provision of this Note.

 


SIGNATURE

 

To evidence the binding effect of the foregoing provisions, the Company has
caused this instrument to be duly executed by an officer thereunto duly
authorized as of, but not necessarily on, the date first above written.

 

 

 

ARKANOVA ACQUISITION CORPORATION

 

 

 

 

 

 

By:

/s/Pierre Mulacek

 

 

Pierre Mulacek, President

 

5

--------------------------------------------------------------------------------